Title: To Thomas Jefferson from Samuel Morse, 26 February 1802
From: Morse, Samuel
To: Jefferson, Thomas


          
            Sir,
            Aurora Bookstore Feby 26, 1802.
          
          Having been sometime confined with the measles, I have failed in paying my respects to you as I intended; but being so far recovered as to be able to go out, I should be happy if my wish to see you might be gratified.
          I had purposed to be introduced to you by my highly beloved friend Mr. Granger, but I fear that the brilliance of his worth would throw the faint glimmering mine into the shade, or that I might arrogate to myself that attention which his countenance alone could give me. Humble as are my claims to notice, much less to distinction, I feel an irresistible repugnance to assume the merits of another as a cover to my own weakness. Originating from these feelings, I possess a strong desire to wait on you unaccompanied. I beg however that you would consult your own feelings and convenience. If you should think proper to gratify me, you will take the trouble to leave a note for me at this place, and inform me when I shall attend you. All hours are to me equal.
          Had I not the most exalted opinion of you as a man, I should not be thus free. If I am too much so, you will place it to the right account and pardon me, while you will believe me in the greatest sincerity, an admirer of your character and a lover of your patriotism
          
            S. Morse
          
        